Case 1:20-mc-00212-AJN Document 42-18 Filed 06/29/20 Page 1 of 21




                      EXHIBIT 18
6/23/2020                                       Buried Secrets
                     Case 1:20-mc-00212-AJN Document    42-18  I TheFiled
                                                                     New Yorker
                                                                           06/29/20 Page 2 of 21




                                                   A REPORTER AT LARGE ,JULY 8, 2013 ISSUE



                                                      BURIED SECRET5
                          How an Israefi billionaire wrested control of one ofAfrica’s biggestprizes.




                                                                By Patrick Radden Keefe
                                                                       July 1, 2o13




https://www.newyorke r.com/magazine/2013/07/08/buried-secrets                                           1/20
6/23/2020                                       Buried Secrets
                     Case 1:20-mc-00212-AJN Document    42-18  I TheFiled
                                                                     New Yorker
                                                                           06/29/20 Page 3 of 21




    Guinea, in West ~tff~ica, is one of the world’spoorest countries. The iron ore buried inside the Simandou range may be worth a
    hundredandjbrty billion dollars.     Illustration by AJ Frackattack; portrait by Tomer Appelbaum




    O
            ne of the world’s largest known deposits of untapped iron ore is buried inside a great, forested mountain range in the tiny

            West African republic of Guinea. In the country’s southeast highlands, far from any city or major roads, the Simandou

    Mountains stretch for seventy miles, looming over the jungle floor like a giant dinosaur spine. Some of the peaks have nicknames

    that were bestowed by geologists and miners who have worked in the area; one is Iron Maiden, another Nlet~Jlica. Iron ore is the

    raw material that, once smelted, becomes steel, and the ore at Simandou is unusually rich, meaning that it can be fed into blast

    furnaces with minimal processing. During the past decade, as glittering mega-cities rose across China, the global price of iron




https://www.newyorke r.com/magazine/2013/07/08/buried-secrets                                                                             2/20
6/23/2020                                       Buried Secrets
                     Case 1:20-mc-00212-AJN Document    42-18  I TheFiled
                                                                     New Yorker
                                                                           06/29/20 Page 4 of 21
    soared, and investors began seeking new sources of ore. The red earth that dusts the lush vegetation around Simandou and marbles

    the mountain rock is worth a fortune.


   Mining iron ore is complicated and requires a huge amount of capital. Simandou lies four hundred miles from the coast, in jungle

    so impassable that the first drill rigs had to be transported to the mountaintops with helicopters. The site has barely been developed

   --no ore has been excavated. Shipping it to China and other markets will require not only the construction of a mine but the

   building of a railroad line sturdy enough to support freight cars laden with ore. It will also be necessary to have access to a

    deepwater port, which Guinea lacks.


    Guinea is one of the poorest countries on the planet. There is little industry and scarce electricity, and there are few navigable

    roads. Public institutions hardly function. More than haJr the population cant read. "The level of development is equivalent to

    Liberia or Sierra Leone," a government adviser in Conakry, Guinea’s ramshackle seaside capital, told me recently. "But in Guinea

   we haven’t had a civil war." This dire state of afl~airs was not inevitable, for the country has a bounty of natural resources. In

    addition to the iron ore in the Simandou range, Guinea has one of the world’s largest reserves of bauxite--the ore that, twice

    refined, makes aluminum--and significant quantities of diamonds, gold, uranium, and, offthe coast, oil.


   As wealthy countries    confront the prospect of rapidly depleting naturaJ resources, they are turning, increasingly, to Africa, where oil

    and minerals worth trillions of dollars remain trapped in the ground. By one estimate, the continent holds thirty per cent of the

   world’s mineral reserves. Paul Collier, who runs the Center for the Study of African Economies, at Oxford, has suggested that "a

    new scramble for Africa" is under way. BilateraJ trade between China and Africa, which in 2000 stood at ten billion dollars, is

    projected to top two hundred billion dollars this year. The U.S. now imports more oil from Africa than from the Persian Gulf.


   The Western world has always thought of Africa as a continent to take things from, whether it was diamonds, rubber, or slaves.

   This outlook was inscribed into the very names of Guinea’s neighbor C6te d’Ivoire and of Ghana, which was known to its British

    masters as the Gold Coast. During the Victorian period, the exploitation of resources was especially brutal; King Leopold II, of

    Belgium, was so rapacious in his pursuit of rubber that ten million people in the Congo Free State died as a result. The new

    international stampede for African resources could become another grim story, or it could present an unprecedented opportunity

    for economic development. Collier, who several years ago wrote a best-seller about global poverty, "The Bottom Billion," believes

    that, for countries like Guinea, the extraction of natural resources, rather than foreign aid, offers the greatest chance of economic

    progress. Simandou alone could potentially generate a hundred and forty billion dollars in revenue over the next quarter century,

    more than doubling Guinea’s gross domestic product. "The money involved will dwarf everything else," Collier told me. Like the

    silver mine in Joseph Conrad’s novel "Nostromo," the Simandou deposit holds the promise of supplying what Guinea needs most:

    "law, good faith, order, security."


   As with   deepwater oil drilling or with missions to the moon, the export of iron ore requires so much investment and expertise that

    the business is limited to a few major players. In 1997, the exclusive rights to explore and develop Simandou were given to the

   Anglo-Australian mining giant Rio Tinto, which is one of the world’s biggest iron-ore producers. In early 2008, Tom Albanese,

    the company’s chief executive, boasted to shareholders that Simandou was, "without doubt, the top undeveloped tier-one iron-ore

    asset in the world." But shortly afterward the government of Guinea declared that Rio Tinto was developing the mine too slowly,

    citing progress benchmarks that had been missed, and implying that the company was simply hoarding the Simandou deposit--

    keeping it from competitors while focussing on mines elsewhere.




https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                                     3/20
6/23/2020                                      Buried Secrets
                    Case 1:20-mc-00212-AJN Document    42-18  I TheFiled
                                                                    New Yorker
                                                                          06/29/20 Page 5 of 21
    In July, 2008, Rio Tinto was stripped of its license. Guinean officials then granted exploration permits for half of the deposit to a

    much smaller company: Beny Steinmetz Group Resources, or B.S.G.R. Beny Steinmetz is, by some estimates, the richest man in

    Israel; according to Bloomberg, his personal fortune amounts to some nine billion dollars. Steinmetz, who made his name in the

    diamond trade, hardly ever speaks to the press, and the corporate structures of his various enterprises are so convoluted that it is

    difficult to assess the extent of his holdings. The Simandou contract was a surprising addition to Steinmetz’s portfolio, because

    B.S.G.R. had no experience exporting iron ore. A mining executive in Guinea told me, "Diamonds you can carry away from the

    mine in your pocket. With iron ore, you need infrastructure that can last decades."


    Rio Tinto angrily protested the decision. "We are surprised that a company that has never built an iron-ore-mining operation

   would have been awarded an area of our concession," a spokesman said at the time. Company officials complained to the U.S.

    Embassy in Conakry; one of them suggested that Steinmetz had no intention of devdoping the mine himself, and planned instead

    to flip it--"to obtain the concession and then sell it for a big profit." Rio Tinto viewed Steinmetz, who was rumored to have

    extensive contacts in Israeli intelligence, as a suspicious interloper. According to a diplomatic cable released by WikiLeaks, the

    general manager of Rio Tinto told the U.S. Embassy that he did not fed comfortable discussing the Simandou matter on an

    "unsecured" cell phone. Alan Davies, a senior executive at Rio Tinto, told me that the company had invested hundreds of millions

    of dollars at the site, and had been moving as expeditiously as possible on a project that would have required decades to complete.

    "This was quite a shocking event for the company," he said.


    In April, 2009, the Ministry of Mines in Conakry ratified the agreement with Steinmetz. A year later, he made a deal with the

    Brazilian mining company Vale--one of Rio Tinto’s chief competitors. Vale agreed to pay two and a half billion dollars in exchange

    for a fifty-one-per-cent stake in B.S.G.R.’s Simandou operations. This was an extraordinary windfall: B.S.G.R. had paid nothing

    up front, as is customary with exploration licenses, and at that point had invested only a hundred and sixty million dollars. In less

    than five years, B.S.G.R.’s investment in Simandou had become a five-billion-dollar asset. At that time, the annum budget of the

    government of Guinea amounted to just $1.2 billion. Mo Ibrahim, the Sudanese telecom billionaire, captured the reaction of many

    observers when he asked, at a forum in Dakar, "Are the Guineans who did that deal idiots, or criminals, or both?"


    Steinmetz was proud of the transaction. "People don’t like success," he told the Financial Times, in a rare interview, in 2012. "It’s

    disturbing to people that the small David can disturb the big Goliath." He said that it was B.S.G.R.’s strategy to pursue

    "opportunities in an aggressive way," adding, "You have to get your hands dirty."


    In Conakry, there were rumors that Steinmetz had acquired the concession through bribes. According to Transparency

    International, Guinea is one of the most corrupt countries on earth. A Human Rights V~atch report suggested that, when

    Steinmetz acquired his parcel of Simandou, Guinea was effectively a kleptocracy, with its leaders presiding over "an increasing

    criminalization of the state."   A recent report by the Africa Progress Panel, which is chaired by Kofi Annan, suggests that well-
    connected foreigners often purchase lucrative assets in Africa at prices far below market value, by offering inducements to predatory

   local filites. "Africa’s resource wealth has bypassed the vast majority of African people and built vast fortunes for a privileged few," it

    says. The report highlights the billions of dollars that Vale agreed to pay Steinmetz for Simandou, noting that "the people of

    Guinea, who appear to have lost out as a result of the undervaluation of the concession, will not share in that gain."


    In 2010, several months after the Vale deal was announced, Guinea held its first fully democratic elections since independence,

    ending half a century of authoritarian rule. The new President, Alpha Condfi, had run on a platform of good governance and

    greater transparency in the mining sector. But as he took office he laced the possibility that Guinea’s most prized mineral asset may

https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                                      4/20
6/23/2020                                      Buried Secrets
                    Case 1:20-mc-00212-AJN Document    42-18  I TheFiled
                                                                    New Yorker
                                                                          06/29/20 Page 6 of 21
    have been traded out from under the country. He could not simply void the contract. "There is continuity of the state," he told me

    recently. "I couldn’t put things back where they had been--unless I had right on my side." B.S.G.R. denied any wrongdoing:

    "These allegations are false, and are a smear campaign against B.S.G.R.," a company spokesman told me. If the Simandou license

    had been secured through bribery, then the deal could potentially be undone. But Cond6 and his advisers would have to prove it.



    {{ I inherited a country but not a state," Cond6 told me when I first met him, in January. He had come to the Swiss Alps to

            attend the World Economic Forum, in Davos, and we met in a hotel suite that was bathed in sunlight reflecting off the

    snowbanks outside. Cond~ is a tail man with a high forehead, and he has small eyes that light up with wry amusement when he

   listens. He wore a brown suit and a red tie. Lowering himself into a wingback chair, he listed slightly to the right while we taJked,

    in a posture of heavy-lies-the-crown fatigue. At times, his elbow appeared to be propping up his whole body, like a tent pole.


   When he was elected President, Cond~ was seventy-two years old, and he had spent much of his life in exile. He left Guinea as a

   boy, when it was still ruled by France, and eventuaJly settled in Paris, where he became a leader of the pan-African student

    movements of the nineteen-sixties. He studied law, lectured at the University of Paris, and emerged as perhaps the most famous

    member of the Guinean opposition. For this distinction, he was sentenced to death, in absentia, by the first despot to rule an

    independent Guinea, and jailed for more than two years by the second, after he returned, in 1991, to run, unsuccessfully, for

    President. The 2010 election was bitter--his challenger, Cellou DaJein Diallo, had been a government minister when Cond~ was

    thrown in jail. After Cond~ was finaJly inaugurated as President, he pledged to be the Nelson Mandela of Guinea.


    First, he told me, he had to confront the legacy of a decades-long "state of anarchy." The government in Conakry had a Potemkin

    quality: a profusion of bureaucrats showed up for work at crumbling administrative buildings, but there was little genuine

    institutional capacity. "The central bank, they were printing counterfeit money," Cond6 said. Yet he couldn’t fire every official; he’d

    have to make do with a civil service that had never known anything but graft. "Almost everybody who had any expertise was

    compromised," one person who has advised Cond~ told me. "So he had to baJance between people who were competent but

    compromised and people who were upstanding but inexperienced."


    Cond6 was defensive about the fact that he had spent so much of his life abroad; when I raised the subject, he snapped, "I know

    Guinea better than those who have never left." But his outsider status meant that he was not implicated in the scandals of past

    administrations. And, having spent much of his life in France, he was strikingly at ease in places like Davos. The U.S. Ambassador

    in Conakry, Alex Laskaris, told me, "Cond~ has a much broader circle of contacts and advisers globally than any other African head

    of state I’ve deaJt with." Bernard Kouchner, the former foreign minister of France, went to high school with Cond6, and is a good

    friend. Kouchner introduced him to George Soros, the billionaire financier, who became an informal adviser, and connected him

   with Paul Collier, the Oxford economist. Collier, in turn, introduced Cond6 to Tony Blair, who offered him assistance through an

    organization that he runs, the Africa Governance Initiative.


   These Westerners saw in Cond~ an opportunity to save Guinea. Collier told me that what the country needed above all was

    "integrity at the top." Cond~ could be ornery; he had a tendency to lecture his interlocutors as though they were students. And,

    after a life spent in perpetual opposition, it was not clear how well he would govern. From the start, he had difficulties. He came

    into office with a commitment to complete Guinea’s democratic transition by holding parliamentary elections, but he delayed them,

    ostensibly on procedural grounds, then delayed them again. Opposition riots broke out in Conakry, leading to a series of violent

    confrontations between demonstrators and government security forces.


https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                                   5/20
6/23/2020                                          Buried Secrets
                        Case 1:20-mc-00212-AJN Document    42-18  I TheFiled
                                                                        New Yorker
                                                                              06/29/20 Page 7 of 21
    ];’or all the tumult, CondO’s foreign friends and advisers maintain t:aith in his ethics. "He is absolutely incorruptible," Kouchner told

    me. "He’s not luxurious. He’s not travelling. He is having a cold potato at night!" Corinne Dufka, a senior researcher at Human

    Rights V~atch, has not lost hope that Cond6 can succeed as a reformer. "There’s a lot of work to be done for Guinea to overcome

    its legacy of abusive rule," she said. "Power remains too heavily concentrated in the executive, and, without a robust judiciary or a

    democratically dected parliament, there is next to no oversight, which they desperately need. But Cond6 has made real progress in

    confronting the disastrous governance and rights problems he inherited."


    It is no easy task to transform a country that is corrupt from top to bottom. During Cond~’s first months in office, he performed a

    kind of triage. With the assistance of Revenue V~atch--an organization, backed by Soros, that encourages transparency in

    extractive industries--Cond~ established a committee to inspect existing mining contracts and determine if any of them were

    problematic. He didn’t know Steinmetz--"I didn’t know any miners," he said, with pride--but there were elements of the

    Simandou deal that appeared to warrant an investigation. "I found it a bit strange that they had invested a hundred and sixty

    million dollars and were going to earn billions," Cond~ said. "It’s a little..." He smiled and gave a Gallic shrug.




    B
            e
                ny Steinmetz, who is fifty-six, does not seem to live anywhere in particular. He shuttles, on his private jet, between Tel Aviv

            (where his family lives, in one of the most expensive houses in Israel), Geneva (where he technically resides, for tax

    purposes), London (where the main management office of B.S.G.R. is situated), and far-flung locations connected to his diamond

    and mineral interests, from Macedonia to Sierra Leone. He is technically not an executive of the conglomerate that bears his name,

   but merely the chief beneficiary of a foundation into which the profits flow. This is a legal fig leaf. Ehud Olmert, the former Prime

   Minister of Israel and a friend of his, described Steinmetz as "a one-man show." Olmert continued, "I don’t quite understand the

   legal aspects--just know that he can work ceaselessly and will move from one side of the globe to the other if he identifies a

    promising deaJ." Steinmetz is very fit and exercises every day, no matter where he is. With blue eyes, tousled sandy hair, a

    preference for casual dress, and a deep tan, he looks more like a movie agent than like a magnate.


    "I grew up in a home where diamonds were the subject," Steinmetz has said. His father, Rubin, was a Polish diamond cutter who

   learned the business in Antwerp before settling in Palestine, in 1936.      A family photograph from 1977 captures Beny as a young
    man, sitting at a cluttered table with his two older brothers and his father, who looks sternly at the camera while Beny inspects a

    precious stone. That year, Beny finished his military service and struck out for Antwerp, with instructions to expand the company’s

    international business in polished stones. According to a privately published history of the family business, "The Steinmetz

    Diamond Story," Beny branched into Africa, in search of new sources of rough stones. The plan wasn’t to establish mines but,

    rather, to make deals with the people doing the digging.


   Approximately half the diamonds in the world originate in sub-Saharan Africa, and many ambitious Westerners have followed the

   lead of Cecil Rhodes--the founder of De Beers--and sought fortunes on the continent. "Unfortunately, there aren’t any diamond

    mines in Piccadilly," Dag Cramer, who oversees Steinmetz’s business interests, told me. "That’s not where God put the assets."


    Instead, diamonds tend to be found in countries that are plagued by underdevelopment and corruption and, often, by war. This is

    enough to scare off many investors, but not all; some entrepreneurs are drawn to the heady combination of political uncertainty,

    physical danger, and potentially astronomical rewards. Ambassador Laskaris, who has done tours in Liberia and Angola, likened

    the diamond trade in much of Africa to the seedy cantina in "Star V~ars." "It attracts a~l the rejects of the galaxy," he said. "Low

   barriers to entry. It rewards corruption. It aJso rewards a little bit of brutality."



https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                                       6/20
6/23/2020                                      Buried Secrets
                    Case 1:20-mc-00212-AJN Document    42-18  I TheFiled
                                                                    New Yorker
                                                                          06/29/20 Page 8 of 21
    Steinmetz plunged into Africa’s treacherous political waters. In the nineteen-nineties, he was the largest purchaser of diamonds

    from Angola; later, he became the biggest private investor in Sierra Leone. Today, Steinmetz is the largest buyer of rough diamonds

    from De Beers, and one of the major suppliers of Tit~any & Company. And he has diversified his holdings into real estate,

    minerals, oil and gas, and other fields, with interests in more than twenty countries.   A Web site that Steinmetz recently set up
    describes him as a "visionary" who used a "network of contacts on the African continent" to build "a multi-faced empire."


    Paul Collier, however, takes a dim view of businessmen like Steinmetz, who have secured the rights to natural resources that they

    may not actuaJly have the expertise to develop. "Their technical competence is a social-network map," Collier said. " ’Who has the

    power to make the decision? Who can      I reach?’ They know how to get a contract--that is their skill." (Cramer rejected this
    characterization, insisting that Steinmetz makes sustainable investments wherever he operates. "B.S.G.R. is not a company that has

    ever been in the business of obtaining rights and flipping them," he told me.)


    Despite his great wealth, Steinmetz has maintained an exceptionally low profile. Last year, after "Hamakor," a news program on

    Israeli television, devoted an episode to a battle that he was having with tax authorities in Tel Aviv, he threatened legal action and

    succeeded in blocking the program from being posted on the Internet. "He’s a very private guy," Alon Pinkas, a friend of

    Steinmetz’s who once served as Israel’s consul-general in New York, told me. "His family is all he cares about--and his business."


    Steinmetz’s diamond business, however, has occasionally engaged in some creative publicity. The company sponsors Formula 1

    events, sometimes furnishing drivers with diamond-encrusted hdmets and steering wheels. At a 2004 race in Monaco, a large

    Steinmetz diamond was atT-bxed to the nose of a Jaguar race car. As the vehicle tore around a hairpin curve, the driver lost control

    and the Jaguar slammed into a guardrail. The diamond, which was reportedly a hundred and eight carats and worth two hundred

    thousand dollars, was never recovered.




    G
            eneral Lansana Contfi, the dictator who ruled Guinea before Alpha Condfi became President, was famously corrupt: he

            referred to his ministers, not without affection, as "thieves," and once remarked, "If we had to shoot every Guinean who

    had stolen from Guinea there would be no one left to kill." By 2008, after more than two decades in power, he had become ill, and

    had largely stopped appearing in public; when he did, he was propped up by bodyguards and orbited by adjutants who often made a

    show of stooping to whisper in his ear, even when it was obvious, to a close observer, that he was asleep.


    During this period, Steinmetz flew to Conakry and met with Cont6. At the General’s compound, they sat and talked beneath a

    mango tree. Cont~ was aware of B.S.G.R. because it had acquired the rights to explore two sma]l parcels of land abutting the

    Simandou range--places where others in the mining industry had not thought to look. In 2006, one of Steinmetz’s employees

    caJled him from the top of a mountain, using a satellite phone, and said, "Beny, you cannot bdieve. I’m standing on so much iron

    here, you have no idea." After this success, General Cont~ began to entertain the idea of reapportioning the Simandou deposit. It

   was not long after he met Steinmetz that he stripped Rio Tinto of its claim and gave B.S.G.R. a license to explore half the

    Simandou range. Two weeks after General Cont~ signed the deal, he died.


    Hours later, a military coup installed an erratic young Army captain, Moussa Dadis Camara. The junta was a nightmarish period

    for Guinea. In September, 2009, during an opposition rally at a stadium in Conakry, government soldiers massacred more than a

    hundred and fifty demonstrators. The U.S. evacuated most of its staff from the Embassy, and the International Criminal Court

    described the violence as a crime against humanity. But B.S.G.R. stayed put. On one occasion, Steinmetz flew in with two of his



https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                                  7/20
6/23/2020                                       Buried Secrets
                     Case 1:20-mc-00212-AJN Document    42-18  I TheFiled
                                                                     New Yorker
                                                                           06/29/20 Page 9 of 21
    sons to meet Captain Dadis. They invited him to Israel to attend the wedding of Steinmetz’s daughter--a celebration with more

    than a thousand guests. (Dadis sent his regrets.)


    To Steinmetz, this cultivation of the junta only proved his company’s unshakable commitment to Guinea. "We put money in the

    ground at a time when people thought we were crazy," he told the Financial Times. B.S.G.R. and the junta eventually came to

    terms over how the company would export iron ore. It did not have to build a deepwater port or a railroad capable of carrying iron

    ore to Guinea’s coast. Instead, B.S.G.R. could pursue a cheaper option: exporting the ore through Liberia, which already had the

    necessary infrastructure. For years, the government of Guinea had resisted such a scenario when Rio Tinto had proposed it. As a

    concession, B.S.G.R. agreed to spend a billion dollars developing a passenger railway for Guinea.


    In December, 2009, an aide shot Captain Dadis in the head. He survived, and fled the country; another interim government took

    over. Once again, Steinmetz weathered the chaos, and in April, 2010, he flew to Rio de Janeiro to finalize the two-and-a-half-

    billion-dollar deal with Vale. Afterward, he stopped at a shipyard in Chile, to check on the progress of a mega-yacht that he had

    commissioned to be built there.




   Alpha Condd Guinea’s President, launched an inquiry into zvhether a parcd of&imandou had been obtained zvith bribes. Photograph by
    Moises &aman/Magnum         Photograph by Moises Saman / Magnum




   W
              hen President Cond6 set out to clean up Guinea’s mining industry, he discovered a generous ally in George Soros.    "I was
              aware of the magnitude of the problem in Guinea," Soros told me. "I was eager to help." He enlisted Revenue V~atch to

    provide technical support in revising the mining code. He also suggested that Guinea hire Scott Horton, an attorney at the U.S.

    law firm D.L.A. Piper; Horton has conducted dozens of corruption investigations around the world.



https://www.newyorke r.com/magazine/2013/07/08/buried-secrets                                                                              8/20
6/23/2020                                     Buried Secrets
                   Case 1:20-mc-00212-AJN Document   42-18I TheFiled
                                                                New Yorker
                                                                     06/29/20 Page 10 of 21
    "There was no way, going up against a guy like Steinmetz, that the Cond~ government could compete effectively without outside

    help," Horton told me. Another difficulty was that so many government officials had held prominent roles in prior regimes. "I cant

    task my gendarmerie to do the investigation," Cond~ observed to his advisers. "They’ll come up with members of their own

    t:amilies."


    In the spring of 2011, Horton began to investigate the Simandou deal. For assistance, he turned to a man named Steven Fox, who

    runs a risk-assessment company, in New York, called Veracity Worldwide. When corporations want to do business in countries that

    suffer from political instability and corruption, Veracity can help them assess if such an investment would be prudent--and viable

   without breaking the law.


    Fox is in his forties, with the bearing of a man who feels most comfortable in a suit. He speaks softly, enunciating each syllable. At

    a recent meeting at his office, in midtown Manhattan, he told me that until 2005 he had worked for the State Department, and

    had spent time as a foreign-service officer in Africa. According to Eamon Javers’s "Broker, Trader, Lawyer, Spy," a 2011 book about

    the private-intelligence industry, Fox actually worked for the   C.I.A. As we sat down to talk, I noted a bookshelf that was heavy on
   le Carr~ and Furst.


   When Guinean government officials began looking into the Simandou contract, Fox told me, they had no evidence of malfeasance.

    "They only heard the rumors on the street," he said. Fox had met Steinmetz once, in London, and had found him quiet and

    unassuming, but his understanding was that Steinmetz enlisted employees to pave the way for him~"pointy-end-of-the-spear

    forward-reconnaissance people." Fox decided that his first essential task was to identify Steinmetz’s man in Guinea.


    He soon pinpointed a candidate: Fr~d~ric Cilins, a tanned, gregarious Frenchman, with thinning hair, who lived on the Riviera,

    near Cannes, but spent a lot of time in Africa. He had served as a scout for B.S.G.R. in Guinea. When I asked Fox how he had

   learned of Cilins, his response was enigmatic: "We knew a circle of people who knew a circle of people."


    Fox said of Cilins, "He’s an operator--that’s the best way to describe him." His role at B.S.G.R. was to accumulate relationships

    and identify rdevant power structures. In that respect, Fox realized, Cilins was not so different from him: they both excelled at

    parachuting into foreign countries and figuring out what "makes them tick." (Cilins declined to comment for this article.)


    One day in the fall of 2011, Fox flew to Paris and met with Cilins. They had been introduced by a mutual acquaintance; as Cilins

    understood it, Fox was working on behalf of a client who wanted to know how B.S.G.R. had secured the Simandou deal. Fox told

    me that, unlike some corporate-espionage outfits (and spies), Veracity does not "pretext"--employ ruses to approach a potential

    source. Even so, he did not acknowledge that his client was the new government of Guinea.


    Fox and Cilins met in a conference room, then went to a restaurant for lunch. Cilins was affable and surprisingly candid. While

    Fox took notes, Cilins explained that he first visited Guinea in 2005, after a B.S.G.R. executive in Johannesburg had informed him

    that the company wanted to "shoot for the mooN’--a phrase that Cilins took to indicate Simandou. Cilins told Fox that he spent

    the next six months in Conakry, staying at the Novotel, a seaside property that is popular with mining executives. He became

    friendly with the staffin the business center, and persuaded them to hand him copies of all incoming and outgoing t:aoces. In this

    manner, he learned details about the Cont~ regime’s frustration with Rio Tinto.


    Each time that Cilins flew from France to Guinea, he brought gifts--MP3 players, cell phones, perfumes--which he disbursed

    among his contacts. They came to think of him as "Father Christmas," he told Fox. One minister informed him that the only


https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                                  9/20
6/23/2020                                     Buried Secrets
                   Case 1:20-mc-00212-AJN Document   42-18I TheFiled
                                                                New Yorker
                                                                     06/29/20 Page 11 of 21
    person who mattered in the country was General Cont,--and that the way to Cont~ was through his four wives. (Plural marriage

    is tolerated in Guinea, a predominantly Muslim country.)


   After further inquiries, Cilins focussed on the fourth and youngest wife, Mamadie Tour~--a stout, almond-eyed woman who was

    still in her twenties. "She was young, and she was considered very beautiful," Fox told me. "She’s not a rocket scientist, but she had

    a certain dynamism. Most important, she had the ear of the President."


    Cilins hired Tour~’s brother to help promote the company’s interests in Guinea, then secured an introduction to her. Not long

    afterward, Cilins and several associates from the company obtained an audience with the President. At this meeting, Cilins told

    Fox, they gave General Cont~ a watch that was inlaid with Steinmetz diamonds. At another meeting, they presented the Minister

    of Mines with a model of a Formula i race car that was similarly encrusted with Steinmetz bling. Soon afterward, Tour~’s brother

   was named the head of public relations for B.S.G.R.-Guinea.


    Fox shrugged when asked why Cilins had confided in him. "There’s an element of arrogance," he said. "Or of complete naivet~. Of

   believing they did what they did and there was no big deal." Cilins seemed proud of his work in Conakry. He told Fox that, in his

   view, the history of Guinea would henceforth be thought of as dividing into two periods--"before and after B.S.G.R."


   To Cilins, giving gifts may have seemed simply like the cost of doing business in places like Guinea. Many countries aggressivdy

    prosecute domestic corruption but are much more permissive when it comes to bribes paid abroad. Until fairly recently, French

    firms that gave bribes in order to secure business in foreign countries could declare them as deductible business expenses.


    In recent years, however, international norms have begun changing. The U.S. Justice Department has dramatically increased its

    enforcement of the Foreign Corrupt Practices Act; the U.K. has passed its own stringent Bribery Act; and the Organization for

    Economic Co6peration and Development has instituted a convention against bribery, and several dozen countries--including

    Israel--have signed it. Major companies, like Siemens and K.B.R., have settled corruption investigations by paying hundreds of
    millions of dollars in fines. (Rio Tinto, too, has contended with corruption; in 2010, four representatives of the company were

    convicted of accepting bribes in China.) Many multinational corporations have responded to the increased vigilance about graft by

    establishing robust internal-compliance departments that monitor employee behavior. B.S.G.R. says that it conducts itsdf ethically

   wherever it operates, and a company representative pointed out to me that neither Steinmetz nor his organization has ever been

    implicated in bribery. But B.S.G.R. does not have a compliance department, and it does not have a single employee whose chief

    responsibility is to monitor company behavior abroad.


    Shortly after General Cont~ died, Mamadie Tour~ fled Guinea. Fox and his colleagues discovered that she was living in

   Jacksonville, Florida. The World Bank estimates that forty per cent of the private wealth in Africa is held outside the continent. In

    a recent civil-forfeiture proceeding against the son of the dictator of Equatorial Guinea, the Justice Department documented some

    of his possessions: a twelve-acre estate in Malibu, a Gulfstream jet, seven Rolls-Royces, eight Ferraris, and a white glove once worn

   by Michael Jackson.


   Jacksonville isn’t Malibu. But, when Fox and his team investigated, they discovered that Tour~ had purchased a McMansion on a

    canal there, along with a series of smaller properties in the vicinity.




https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                              10/20
6/23/2020                                      Buried Secrets
                    Case 1:20-mc-00212-AJN Document   42-18I TheFiled
                                                                 New Yorker
                                                                      06/29/20 Page 12 of 21
    hen you disembark from a plane in Conakry, the corruption hits you almost as quickly as the heat. At the airport, a uniformed

               officer will stop you, raising no specific objections but making it clear, with his body, that your exit from the situation will


   W
               be transactional. Out on the rubble-strewn streets, which are perfumed by the garbage that clogs the city’s open sewers,

               the military presence is less conspicuous than in the past--security-sector reform has been a priority for Condfi--but at

    night insouciant young soldiers position themselves at intersections, holding submachine guns; they lean into passing cars and

    come away with cash. In 1961, Frantz Fanon wrote of post-colonial West Africa, "Concessions are snatched up by foreigners;

    scandals are numerous, ministers grow rich, their wives doll themsdves up, the members of parliament feather their nests and there

    is not a soul down to the simple policeman or the customs officer who does not join in the great procession of corruption." This

    description no longer applies to the region as a whole--Ghana, for example, is a prospering democracy--but in Guinea little has

    changed.


    One afternoon,   I went to a whitewashed building in Conakry’s administrative quarter to meet Nava Tourfi, a former professor of
    engineering whom Cond~ had entrusted with running the technical committee on mines. Tour~ (no relation to Mamadie Tour~,

    the General’s fourth wife) has a round face, a melodious voice, and a decorous, almost ethereal, manner. During the months that I

    spent reporting this story, Nava Tour~ was one of the few officials in the government about whom        I never heard even a rumor of
    corruption. He had been charged with establishing a new mining code that would create a more equitable balance between the

    interests of the mining companies and the people of Guinea. In addition, he had been asked to review all existing mining contracts

    and recommend whether any of them should be renegotiated or rescinded. But when he turned his focus on Simandou he had no

    staff of trained inspectors, so he rdied on D.L.A. Piper, the law firm, and Steven Fox, the investigator. "It was outsourced," Tourfi

    told me.


    Last October, he sent an incendiary letter to representatives of the joint venture between Vale and B.S.G.R., identifying "possible

    irregularities" in the Simandou concession. It called Fr~d~ric Cilins "a secret proxy" for Steinmetz, raised suspicions about Cilins’s
    alliance with Mamadie Tour~, and itemized gifts such as the diamond watch and the bejewelled model race car. The letter accused

    B.S.G.R. of planning all along to flip the rights to Simandou, in order "to extract immediate and substantial profits."


    Nava Tour~’s accusations also implicated a man he knew: Mahmoud Thiam, who had served as the Minister of Mines under the

   junta that ruled Guinea after General Contfi’s death. Tour~ had been one of Thiam’s advisers at the time. Thiam came to the job, in

    early 2009, with stellar credentials. After obtaining an economics degree from Cornell, he had worked as a banker at Merrill Lynch

    and U.B.S. Thiam was handsome, very polished, and a champion ofBeny Steinmetz. In 2010, in an interview on "Closing Bell

   with Maria Bartiromo," on CNBC, Thiam praised the "very aggressive junior company, B.S.G.R., that came and developed that

    permit to the point where it made it attractive to a big player like Vale." Simandou, Thiam said, would "catapult the country into

    the No. 3 iron-ore exporter in the world." He had attended the lavish wedding of Steinmetz’s daughter in Israel, as a representative

    of the junta.


   According to Nava Tour~’s letter, Thiam not only took payoffs from B.S.G.R.; he effectivdy worked as the company’s paymaster,

    meeting a corporate jet at Conakry airport, unloading suitcases full of cash, and then distributing bribes to the junta’s leaders.

    Steven Fox, the American investigator, had discovered that while Thiam was minister he took to driving around Conakry in a

    Lamborghini. Before he left office, in 2011, he bought an apartment on the Upper East Side of Manhattan, for $1.5 million, and

    an estate in Dutchess County, for $3.75 million. He paid for both properties with cash.




https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                                   11/20
6/23/2020                                        Buried Secrets
                      Case 1:20-mc-00212-AJN Document   42-18I TheFiled
                                                                   New Yorker
                                                                        06/29/20 Page 13 of 21
   Thiam currently lives in the U.S., running an investment-advisory firm. This spring, I visited him at his elegant office, on Madison

   Avenue. He denied any wrongdoing. The Manhattan apartment, he explained, was paid for with money that he had made in

   banking. And he had bought the country estate on behalf of a Mozambican friend who was looking to invest in the U.S. (Thiam

    refused to name the friend.) The Lamborghini was not a sports car but a four-wheel-drive vehicle. "You cant serve as mining

    minister without being accused of corruption," he told me. He regards the review of the B.S.G.R. contract as little more than a

   witch hunt, but added that he still maintains the highest respect for Nava Tourfi.


    During our meeting in the whitewashed building,      I asked Tourfi how it made him feel to learn of such allegations about former
    colleagues. He paused. "The feeling of shame," he said at last. "Because, finally, what they have got personaJly--let’s say ten million

   U.S. dollars, twdve million U.S. dollars--what does that amount to? Compared with the lives of the whole country?" The lights in

    the room suddenly shut off, and the air-conditioner powered down. He didn’t seem to notice. "I don’t think that it is tolerable or

    acceptable from the investors," he continued. "But I’m more shocked by the attitude and the behavior of the national decision-

    makers."


   When B.S.G.R. received Tour~’s letter, it responded aggressively, dismissing the investigation as an effort by President Cond~ to

    expropriate its asset. The company insisted that it had never given a watch to General Cont~; though the story about the miniature

    Formula i car was true, the model had a value of only a thousand dollars, and B.S.G.R. routinely gave such "gifts to companies

    around the world." Fr~dfiric Cilins had worked for the company, but "B.S.G.R. never told Mr. Cilins that it ’asked for the moon.’ "

    Cilins may have distributed gifts among his contacts in Conakry, but the company denied any knowledge of them. Oddly,

    B.S.G.R.’s written response insisted, more than once, that Mamadie Tour~ had not actually been the wife of General Cont~.


    B.S.G.R. faulted the Cond6 administration for failing to name the sources of the allegations, and noted that any payments made to

    public officials "would be easily identified by bank transfers, payment orders, copies of checks, etc." Again and again, B.S.G.R.

    returned to "the absence of the smallest amount of supporting proof."


    But how do you prove corruption? By its nature, corruption is covert; payoffs are designed to be difficult to detect. The

    international financial system has evolved to accommodate a wide array of illicit activities, and shell companies and banking havens

    make it easy to camouflage transfers, payment orders, and copies of checks. Paul Collier argues that there are often three parties to

    a corrupt deal: the briber, the bribed, and the lawyers and financial facilitators who enable the secret transaction. The result, he

    says, is "a web of corporate opacity" that is spun largely by wealthy professionals in financial capitals like London and New York.    A
    recent study found that the easiest country in which to establish an untraceable shell company is not a tropical banking haven but

    the United States.




    I
           n the spring of 2012, one of President Cond6’s ministers took a trip to Paris. At the Hilton Arc de Triomphe, he was

           approached by a Gabonese businessman. According to an affidavit by the minister, the Gabonese man said that he had been in

    contact with Mamadie Tourfi, and that she had provided him with documents that would be interesting to President Cond6.

    "Madame Tour6 was angry with Mr. Beny Steinmetz," the Gabonese man said. She bdieved that "she had been taken advantage

    Of."




   The minister was astonished by the documents. They appeared to be a series oflegaJ contracts, complete with signatures and

    official seaJs, between officers of B.S.G.R. and Mamadie Tour~. The documents contained the signature ofAsher Avidan, the head

    of the company’s Guinea operations. Avidan was a former member of Israel’s internal security service, Shin Bet. The contracts had

https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                                 12/20
6/23/2020                                     Buried Secrets
                   Case 1:20-mc-00212-AJN Document   42-18I TheFiled
                                                                New Yorker
                                                                     06/29/20 Page 14 of 21
   been signed in Conakry in February, 2008--five months before General Cont~ took the Simandou concession away from Rio

   Tinto, and ten months before the northern half of that concession was given to Beny Steinmetz. The agreements stipulated that

   Tour~ would be granted a five-per-cent stake in the northern "blocks" of Simandou, in addition to "two (2) million" dollars, which

   would be paid through a shell company. In exchange, she committed "to do all that is necessary" to help B.S.G.R. "obtain from the

    authorities the signature for the obtaining of said blocks."


   An American lawyer involved in the case told me, "I’ve been involved in corporate corruption work for thirty years, and I’ve never

    seen anything like this. A contract for bribery that’s actually signed by a senior executive? Corporate seals?" The Gabonese man

    intimated that the documents were potentially worth millions of dollars. He was not going to part with such a valuable commodity

    for free. He was associated with an investment company, Palladino, which had loaned the Cond6 government twenty-five million

    dollars to set up a mining project. Now, in return for the documents, the Gabonese man wanted his own stake in Simandou.

    (Palladino acknowledges that the Paris meeting took place, but denies that the Gabonese businessman made any such demands.)


    President Cond~ refused to make a quid-pro-quo deal for the documents, but at least the Guinean government knew of their

    existence. If they were genuine, they could be that rare thing: proof of corruption.


   When I asked Steven Fox, the investigator, why any company would sign such a contract, he suggested that Tour~ may have
    insisted upon it. "There’s a whole Francophone-African culture of these very legalistic documents that formalize certain

    arrangements," he explained. And Tour~ would have been concerned about securing her position. "Her sole value was that she was

    the wife of the President," he said. When the contract was signed, the General’s health was in rapid decline, and "she knew that the

    minute he closed his eyes she would have absolutely nothing." At first glance, it seemed odd that she had entrusted copies of the

    documents to the Gabonese man. But several people who have spoken to Tour~ suggested to me that she had grown to fear

    Steinmetz. The contracts--which, if exposed, could potentially imperil his position in Guinea--amounted to a form of insurance

    policy.


    By this time, President Cond6 had come to fear for his safety as well. In 2011, he had narrowly survived an assassination attempt,

    in which soldiers bombarded his residence in Conakry with machine-gun fire and rockets. He pressed on with his efforts to reform

    Guinea, but his situation grew more precarious. His Treasury chief, whom Cond~ had charged with investigating embezzlement by

    government officials, was driving home from work one night when her car was cut off by another vehicle; she was shot and killed.

    Bernard Kouchner said of Cond6, "He is really isolated." After the attack on his residence, Cond6 moved into the Presidential

    palace, a cavernous fortress, constructed by Chinese contractors, which one diplomat referred to as "the Dim Sum Palace." Cond~

    is married, but at night he often ate alone, occasionally watching a soccer game to distract him from his worries. He did not discuss

    the matter with me, but several people who have spoken with Cond~ about it told me that he believes that Steinmetz is

    eavesdropping on his communications. (B.S.G.R. denies this.)


    Cond~ was also contending with an unstable capital. The violence that erupted after he delayed parliamentary dections did not

    abate. Rival factions fought one another in the street, and protesters threw rocks at police. In several instances, CondUs security

    forces fired on protesters. More than two dozen people died. To some, it looked as if Cond6 might replicate the sad pattern of

    many post-colonial African leaders who have started as reformers and then drifted into tyranny. In September,     2011,   Amnesty

    International declared that "President Alpha Cond6 is resorting to exactly the same brutal methods as his predecessors."




https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                               13/20
6/23/2020                                       Buried Secrets
                     Case 1:20-mc-00212-AJN Document   42-18I TheFiled
                                                                  New Yorker
                                                                       06/29/20 Page 15 of 21
    Ehud Olmert told me that Steinmetz "is the last guy you want as an enemy." B.S.G.R.--sensing, perhaps, that Cond6 was

    politically vulnerable--went on the attack, labelling his government a "discredited regime" that was trying to "illegally seize" the

    Simandou deposit. The company also pointed out that Rio Tinto had reacquired the rights to the southern half of Simandou,

    eventually paying the Cond~ government seven hundred million dollars to secure the deal.


    But was this corruption at work? Rio Tinto’s payment was, in part, a reflection of a new mining code, which levied higher taoces on

    international companies exporting Guinean resources. The company also granted the government up to a thirty-five-per-cent stake

    in the mine. In this respect, the Cond6 administration was trying to bring mining into line with the more equitable deals made by

    the oil-and-gas industry. (Dag Cramer, the executive who oversees Steinmetz’s business interests, told me, "There’s a reason Arab

    families own half of London today. The bulk of the profits from oil are being extracted by the host countries. This hasn’t happened

   yet in mining.") The Rio Tinto deal was also transparent: the contract was published, in its entirety, on the Internet. "This is

    something that no other Guinean government would have done, at any point in the country’s history," Patrick Heller, who works at

    Revenue V~atch, told me. "It’s a huge sign of progress." Moreover, the funds went not into numbered bank accounts but directly

    into the Guinean treasury.


    Nevertheless, several B.S.G.R. employees suggested to me that the seven hundred million dollars amounted to a colossal bribe.

   They further speculated that Cond~ had "stoleN’ the dection in 2010, by collaborating with wealthy South African backers to rig

    the results. In conversations with me, friends of Steinmetz’s likened Cond6 to Robert Mugabe and to Mahmoud Ahmadinejad.

    (Both the Carter Center and the European Union, which monitored the election, found that, despite some procedural

    irregularities, Cond~’s victory was "credible" and "fair.")


    In September, 2011, Cond~ invited Steinmetz to Conakry, to clear the air. Steinmetz arrived at the palace, and they sat in Cond~’s

    office, speaking in French. (Steinmetz is fluent.) "Why are you against us?" Steinmetz asked. "What have we done wrong?"


    "I have no personal problem with you," Cond~ replied. "But I have to defend the interests of Guinea."


    Steinmetz was not placated. Cramer told me that the company had to counter the allegations as forcefully as possible, because, for

    Steinmetz, "the perception of him being an honest persoN’ was crucial. "In the diamond business, a handshake is more important

    than a contract," Cramer explained.


    B.S.G.R. expanded its campaign against Cond6, and turned to a company called F.T.I., which is based in Palm Beach but has

    operations throughout the world. F.T.I. practices an aggressive form of public rdations, seeking not only to suppress negative media

    coverage about a client but also to plant unfavorable stories about the client’s adversaries. An F.T.I. spokesman blasted the Guinean

    government’s review process, calling it a "crude smear campaign." The firm encouraged journalists to run negative stories about

    Cond6; the President soon began to receive bad press about the delay in setting parliamentary dections and about several ostensibly

    dubious transactions made by people close to him, including his son, Alpha Mohamed Cond6. It is not hard to imagine that at

   least some of Cond6’s associates have made side deals. "I practice the watch theory of politics," a Western diplomat in Conakry told

    me. "When a minister is wearing a watch that costs more than my car, I start to worry." During my interviews with officials in

    Conakry,   I spotted more than one conspicuously expensive watch; in the Guinean fashion, the watches hung loose on the wrist,
   like bracelets.


    Inside   F.T.I., the decision to work on behalf of Steinmetz caused discord. In 2012, the company hired a new executive to oversee
    some of its accounts in Africa, and when he discovered that the firm represented Steinmetz and Dan Gertler--another Israeli

https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                                14/20
6/23/2020                                     Buried Secrets
                   Case 1:20-mc-00212-AJN Document   42-18I TheFiled
                                                                New Yorker
                                                                     06/29/20 Page 16 of 21
    diamond mogul, who has been involved in controversial deals in the Democratic Republic of Congo--the executive protested, then

    resigned. Mark Malloch-Brown, the former Deputy Secretary-General of the United Nations, is now          F.T.I.’s chairman for the
   Middle East and Europe. He grew concerned that the company’s reputation might be damaged by its association with Steinmetz,

    and earlier this year he terminated the relationship. The leadership at B.S.G.R. was incensed.


   As   the company’s troubles accumulated, Steinmetz and his colleagues began to direct their feelings of grievance at George Soros,

   who had financed Condfi’s initial investigation and provided seed money to    D.L.A.   Piper. Soros also bankrolled Revenue Watch,

    the organization that had been assisting Nava Tourfi in revising Guinea’s mining code, and supported Global Witness, an anti-

    corruption watchdog group that had been looking into Steinmetz’s activities in Guinea. B.S.G.R. executives became convinced that

   Malloch-Brown had terminated the F.T.I. contract at the behest of an old friend of his: Soros. Cramer showed me an internal

    document, titled "The Spider," which depicted Soros and Cond~ at the center of a web of influence, and which identified Soros as

    "a hater of Israel." The firm sent Soros an angry letter, saying, "We can no longer remain silent letting you ceaselessly maul our

    company and maliciously attempt wrecking the investment."


    Earlier this year, lawyers for Steinmetz sent a letter to Malloch-Brown, demanding that he acknowledge his "persona] vendetta"

    against Steinmetz, sign a formal apology that they had scripted, and "clear" B.S.G.R. of any wrongdoing in Africa. When

   Malloch-Brown refused, B.S.G.R. sued him, along with F.T.I. The lawsuit claimed that Soros nurtured a "personal obsession" with

    Steinmetz; it also alleged that Soros had perpetuated a shocking rumor--that Steinmetz tried to have President Cond~ killed, by

   backing the mortar attack on his residence in 2011. (B.S.G.R. maintains that this rumor is entirely unfounded; the lawsuit was

    recently settled out of court, with no admission of wrongdoing by Malloch-Brown or      ET.I.)

   When I asked Soros about Steinmetz, he insisted that he holds no grudge against him. A major philanthropist, Soros has long
   been committed to promoting transparency and curtailing corruption, and he funds numerous organizations in these fields. It is

    true that some of these groups have converged, lately, on the activities of Steinmetz. This may mean that Soros is obsessed with

    Steinmetz; or it may mean that Steinmetz is corrupt.


    Soros told me that he had never met Steinmetz. When I asked Cramer about this, he said, "That’s a lie." In 2005, the two men had

    attended a dinner at Davos, and spoke to each other. Presented with this account, Soros said that he has gone to many dinners at

    Davos over the years. If he did meet Steinmetz, he had no memory of it.




    O
            ne day in April, Fr~d~ric Cilins--the Frenchman who allegedly orchestrated the bribes in Guinea--flew to Jacksonville for

            an urgent rendezvous. Mamadie Tourfi met him at the airport. They sat in a bar-and-grill in the departures area, and she

    ordered a chicken-salad sandwich. Cilins was not as composed as he usually is; he suffers from high blood pressure, and as they

    spoke, in hushed tones, he was extremely anxious. He had come to Florida on a mission. He told Mamadie Tour~ that she must

    destroy the documents--and that he was willing to pay her to do it.


    She informed him that it might already be too late: she had recently been approached by the F.B.I. "They’re going to give me a

    subpoena," she said. A grand jury had been convened, and the authorities would expect her to testify and turn over "all the

    documents."


    "F’verything must be destroyed!" Cilins said. It was "very, very urgent."




https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                              15/20
6/23/2020                                      Buried Secrets
                    Case 1:20-mc-00212-AJN Document   42-18I TheFiled
                                                                 New Yorker
                                                                      06/29/20 Page 17 of 21
    Cilins did not realize that he had fallen into a trap. Tour~ was wearing a wire. She had indeed been approached by the authorities

    and, aware of her own legal predicament, had agreed to cooperate with the F.B.I. As she subsequently explained in an interview

   with Guinean authorities, Cilins and his colleagues had "one single concern," which was "to get these documents back at any

    price."


   As federal agents observed from around the restaurant and the wire recorded every word, she asked Cilins what she should do if she
   was summoned before the grand jury. "Of course, you have to lie!" he said, according to a court filing that quotes the exchange.

    Cilins then suggested that she should deny that she had ever been married to General Cont~.


   Tour~ and Cilins had spoken on the phone before meeting in Jacksonville, and at one point she had asked him if the plan to buy

    her silence had been authorized by an individual who is identified in court documents only as "CC-I," for "co-conspirator." Two

    sources close to the investigation told me that CC-1 is Beny Steinmetz.


    "Of course," Cilins had replied. That call, too, was recorded by the F.B.I.


   At the airport, Cilins said that he had seen CC-1--Steinmetz--the previous week. "I went specially to see him," he explained. He

   lowered his voice to a whisper and said he had assured Steinmetz that Tour~ would "never betray" him, and would "never give away

    any documents whatsoever."


    Steinmetz’s response, according to Cilins, was "That’s good .... But I want you to destroy these documents."


   Tourfi told Cilins that the documents were in a vault, and assured him that she would destroy them. But he wasn’t satisfied,

    explaining that he had been instructed to watch the papers burn.


    If she agreed to this plan, Cilins told her, she would be paid a million dollars. He had brought along an attestation--a legal

    document, in French--for her to sign. (Cilins’s comfort with formal legal agreements appears to have extended even into the realm

    of the coverup.) "I have never signed a single contract with B.S.G.R.," the attestation read. "I have never received any money from

    B.S.G.R." The arrangement included a possible bonus, Cilins said. If she signed the attestation, destroyed the documents, and lied

    to the grand jury, and ifB.S.G.R, succeeded in holding on to its asset at Simandou--"if they’re still part of the project"--she would

    receive five million dollars.


    Before Cilins could leave Jacksonville, he was arrested. This put B.S.G.R. in an awkward position. The transcript of the airport

    conversation looked very much like confirmation of bribery. Mamadie Tour~’s documents were now in the possession of the

    Department of Justice. The government of Guinea had also obtained a videotape, shot during the opening of B.S.G.R.’s office in

    Conakry, in 2006, that seemed to further illustrate Tour~’s close relationship with the company. It shows Cilins sitting next to

   Asher Avidan, who is addressing a crowd of Guineans. Tour~ then makes an entrance, resplendent in a white headdress and

    flowing robes, and flanked by members of the Presidential guard--implicitly conferring, by virtue of her presence, the approval of

    her dying husband.


   When news of the arrest in Jacksonville broke, Vale released a statement saying that it was "deeply concerned about these

    allegations," and committed to working with the relevant authorities. By this time, it seems safe to assume, the Brazilian company

    may have developed some buyer’s remorse over its iron-ore project in Guinea. When I visited the Conakry office of V.B.G.--the

   joint venture of Vale and the Beny Steinmetz Group--it was operating with a skdeton staff, and the project was clearly on hold,

    though the executives there would say nothing for the record.

https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                               16/20
6/23/2020                                       Buried Secrets
                     Case 1:20-mc-00212-AJN Document   42-18I TheFiled
                                                                  New Yorker
                                                                       06/29/20 Page 18 of 21
    "The question for Vale is: What were you thinking?" a diplomat in Conakry told me. "Did you really think you would be able to

    start a fifty-year project exporting iron ore in the remotest part of Guinea on the basis of a clearly dubious deal?" Having paid only

    halfa billion dollars to B.S.G.R. so far, Vale has refused, for the moment, to make any further payments on the two billion dollars

    it still owes.




    I
        n mid-June, I flew to Nice, on the French Riviera, and proceeded in a tam to Cap d’Antibes, a resort town favored by

        billionaires. I had spent several months trying to meet with Steinmetz, without success. I had visited the B.S.G.R. offices in

    London, and been told when I arrived that Steinmetz would meet me in Paris. By the time I reached Paris, he had left on his

    private plane for Israel. I volunteered to fly to Israel, but was told that he wouldn’t necessarily meet with me when I got there. After

   weeks of negotiation, I finally managed to speak to him by tdephone, and after a brief conversation--in which he announced,

    flatly, "I don’t give interviews"--he agreed to see me.


   We met at a hotel that was perched above the Mediterranean. Steinmetz was staying on one of his yachts--an Italian model.          A
    sleek white multistory vessel, it floated regally in the distance. As I entered the lobby, I brushed past a slim, deeply tanned man

   wearing a blue linen shirt that was unbuttoned halfway to his navel. It was Steinmetz.


    "Thank you for making the trip," he said when I introduced myself. He seized my hand with the formidable grip of someone who

    puts a lot of stock in a handshake. We left the hotel and made our way up a steep hill, toward a suite of offices. Steinmetz moved

    almost at a trot; I had to scramble to keep up.


    "I’m totally open--totally transparent," Steinmetz told me when we sat down. "I never lie, as a principle." He resents the idea that

    he is secretive, and believes that he simply protects his right to privacy. "I don’t consider myself a public person," he said.


   We talked for nearly three hours, until Steinmetz grew hoarse. He said that he felt blindsided by the controversy over Simandou.

    People who think that it is inherently outlandish to make billions of dollars on an investment of a hundred and sixty million simply

    don’t understand that the natural-resources business is a game of chance. "It’s roulette," Steinmetz said; if you work hard, and take

    risks, you sometimes "get lucky." As a small company that was comfortable with risk, B.S.G.R. made investments that the major

    mining companies wouldn’t. His company lost money in Tanzania. It lost money in Zambia. But in Guinea it won.


    Steinmetz argued that the deal with Vale was not an effort by B.S.G.R. to sell offits asset but, rather, a partnership of the sort that

    is often necessary with ambitious, resource-intensive mining projects. "How did we flip?" he asked. "Why is bringing a partner in a

    flip?"


    In our tdephone ca]l, Steinmetz had described the saga of Simandou as "a very African story," and when we met I asked him how

    his company has dealt with the pervasiveness of corruption in Africa. "Very strict instructions and guidelines to people on the

    ground," he said, insisting that, even in jurisdictions that are notorious for graft, the company does not pay bribes. "We manage our

   business like the most transparent public company," he said.


   To hear Steinmetz tell it, the former leaders of Guinea were undeserving of the widespread censure they had received. General

    Cont6 was "more honest" than President Cond6. Captain Dadis, the junta leader who presided over the stadium massacre, was "an

    honest guy" who simply "wanted the best for his country."




https//www newyorker com/magaz~ne/2013/07/08/buried-secrets                                                                                  17/20
6/23/2020                                     Buried Secrets
                   Case 1:20-mc-00212-AJN Document   42-18I TheFiled
                                                                New Yorker
                                                                     06/29/20 Page 19 of 21
    President Cond~ was the real villain in this story, Steinmetz said. His loathing for Cond~ was so palpable that, whenever he

    mentioned him, the tendons in his neck stood out.


    Steinmetz claimed that the accusations against him were the product of a concerted smear campaign, initiated by Cond~ and

    financed by George Soros. "According to the Jewish religion, if you say somebody is guilty of something without proof, this is a

   very bad thing to do," Steinmetz said. And the documents that were discussed in Jacksonville did not prove anything, he said--

    they were forgeries.


   After failing to meet Steinmetz in Paris,   I   had met Asher Avidan, the head of B.S.G.R.’s Guinea operations, for a drink. When     I
    presented him with a photograph of a signature that appeared on one of the contracts, he had acknowledged that it was identical to

    his own but dismissed it as "a simple Photoshop." In Cap d’Antibes, Steinmetz elaborated on this theme, claiming that Mamadie

   Tour~’s documents were fake, and that long before the F.B.I. investigation began she had tried to blackmail B.S.G.R., using the

    fraudulent contracts as leverage. "We never paid her," Steinmetz insisted. "We never promised her anything."


    He pulled out color photocopies of the documents, and pointed at sequential notations that had supposedly been made on each

    contract by the notary public in Conakry. These notations, he said, ran in descending rather than ascending order--proof that they

   were inauthentic. I told him that I could imagine a scenario in which the documents were forgeries, and conceded that Tour6 was

    not exactly an unimpeachable witness. But the transcript of the Jacksonville conversation did not look good for Steinmetz, and I

    told him that there was another factor that inclined me to consider the documents real: if they were fake, why would Fr6d6ric

    Cilins fly across the Atlantic and offer Tour6 five million dollars to destroy them? I posed the question to Steinmetz multiple times,

    in multiple ways, but he replied only that he would not "speculate" about Cilins while his case was before the courts.


    I pressed the matter. "Cilins told Mamadie Tour6, ’I’ve spoken to Beny. He told me to do this.’ Did you?"


    "I didn’t ask him to destroy these fake documents or any other documents," Steinmetz said.

   V~as Cilins lying about Steinmetz’s directive, then? Or was he somehow mistaken?


    Steinmetz, growing impatient, reiterated that he did not want to speculate about Cilins. He did want to talk, however, about

    Cond~’s responsibility for the deaths of protesters in Guinea. "The guy has blood on his hands," Steinmetz said.


    "Captain Dadis had blood on his hands, too," I observed. "And you invited him to your daughter’s wedding."


    Steinmetz stared at me for a second, then said, "I’m not going to argue or go into depth about the politics of Guinea."


    Even as we were meeting in France, the leaders of the Group of Eight had assembled in Northern Ireland.      A   major goal was to

    assess the rules governing how executives from wealthy nations conduct themselves when they venture into the developing world.

    Before the summit, Prime Minister David Cameron, of the U.K., published an op-ed in the Wad] StreetJournad." "We must lift the

   veil of secrecy that too often lets corrupt corporations and officials in some countries run rings around the law. The G-8 must move

    toward a global common standard for resource-extracting companies to report all payments to governments, and in turn for

    governments to report those revenues."


    In developing this ambitious agenda, Cameron had been closely advised by Paul Collier. "This is Africa’s big opportunity," Collier

    told me. "But it’s a nonrenewable opportunity." If companies are allowed to acquire natural resources without full transparency, the

    result will be plunder--or, as Collier puts it, "a tragedy of awesome proportions." At Cameron’s invitation, President Cond6

https//www newyorker com/magaz~ne/2013/07/08/buned-secrets                                                                                   18120
6/23/2020                                        Bur~ed Secrets
                      Case 1:20-mc-00212-AJN Document   42-18] TheFiled
                                                                   New Yorker
                                                                        06/29/20 Page 20 of 21
    travelled to London before the meeting. "If we are to fight against exploitation and bring about transparency, we are going to need

    the help of the G-8," Cond6 said, in a speech at Chatham House, the foreign-policy think tank. "Mining companies are mostly in

    the West."


    Steinmetz was appalled by the lionization of Guinea’s leader. The current government, he said, is a "sophisticated" version of a

    corrupt regime, because "they are pretending to be honest." He repeated a claim that some of his colleagues had made--that Cond6

    had stolen the 2010 dection by promising to strip B.S.G.R. of its Simandou license and transfer the rights to his backers. "He sold

    our assets to South African interests who provided him with financial support to manipulate the election," he said. Even before

    Cond6 entered office, he had decided "that he was going to take Simandou from us." In Steinmetz’s telling, Cond6 is like the title

    character in "Nostromo"--the "perfectly incorruptible" man who, through his own vanity and the spell of the mine, finally

    succumbs to corruption.


    "We are the victims," Steinmetz said. "We have done only good things for Guinea, and what we’re getting is spit in the face." With

    that, he wished me well. Dusk was falling, and I descended the hill while Steinmetz headed back to his yacht for dinner.




    S
            hortly after Fr~d~ric Cilins was arrested in Florida,   I went to Conakry and visited President Cond6 at the Dim Sum Palace.
            He wore a white suit with short sleeves--a common style in Guinea--and looked tired. The violent opposition rallies showed

    no sign of stopping, and it was not entirely clear that Cond6 would hold on to power long enough to fulfill his reform agenda.

    Having failed to hold parliamentary elections, he was also at risk of losing his credibility as a genuinely democratic leader. Alexis

   Arieff, a Guinea expert at the Congressional Research Service, told me, "He came in with a real sense of having fought for the

    Presidency, and deserving a free hand in how he runs the country--’This is mine,       I went to prison for this, I suffered for this.’ "A
    European Union report recently blamed "Cond6’s governing style" for the escalating tension in the country. Cond6, for his part, felt

    that Steinmetz had played a role in the unrest; at Chatham House, he intimated that B.S.G.R. is funding the opposition

    movement. (Steinmetz told me that this was false.)


   When I asked Cond6 if he felt vindicated when the U.S. Justice Department began investigating the Simandou deal, he refused to
    take the bait. It is ultimately up to him to decide--on the basis of counsel from the mining ministry--whether or not to strip

    B.S.G.R. and Vale of the Simandou license, and he did not want to say anything that might prejudice this process. Instead, he

    smiled and said, "The actions of the United States can help me advance in the struggle against corruption in Guinea."


    Cilins’s bail was set at fifteen million dollars, because of the danger that he might flee the U.S. In May, he pleaded not guilty to

    obstruction-of-justice charges, and it’s possible that he will decide to co6perate with authorities; in his court filings, he has not

    denied offering Mamadie Tour6 money to destroy the documents, or doing so at the behest of Steinmetz. B.S.G.R. continues to

    maintain that it never paid any money to Tour6 or signed any contracts with her. But Asher Avidan said something interesting in

    our conversation at the Paris bar. He repeated B.S.G.R.’s claim that Tour6 had not been married to General Cont6 when he signed

    over the rights to Simandou. "She was not his wife," Avidan said. "Not even sleeping with him." Then he added, "She is a lobbyist.

    Like a thousand others."


    It suddenly occurred to me why B.S.G.R. officials might be so committed to the notion that Tour6 had not been married to the old

    Genera]. If she was not related to him, then she was merdy another local influence peddler--a lobbyist. And it might be argued

    that, as a legal matter, paying a lobbyist is different from paying a bribe. IfB.S.G.R. was ever forced to admit that it had paid

   Mamadie Tour6, here, in embryo, was a defense.

https//www newyorker com/magaz~ne/2013/07/08/bur~ed-secrets                                                                                      19/20
6/23/2020                                         Buried Secrets
                       Case 1:20-mc-00212-AJN Document   42-18] TheFiled
                                                                    New Yorker
                                                                         06/29/20 Page 21 of 21
    Although the U.S. Justice Department will not comment on the case, Cilins is likely not the ultimate target of its investigation.

   When the grand jury in Manhattan began issuing subpoenas, earlier this year, it requested information not just on "the Simandou

    concession" but on Steinmetz himself. The F.B.I. recently dispatched two teams of investigators to Conakry. According to the

    StreetJourna!, the Serious Fraud Office, in London, has a]so opened an investigation into B.S.G.R.’s activities. Because both Israel

    and France have been reluctant to extradite their citizens in the past, Steinmetz might never see trial in the U.S., even in the event

    that he was indicted. Still, Scott Horton told me, "Steinmetz’s future travel options may be limited."


   When we spoke in Cap d’Antibes, Steinmetz did not seem worried. "We have zero to hide," he said.


    Steven Fox, the investigator, told me that Steinmetz and his colleagues were "very improvisational," adding, "They can think

    creatively and move last in an uncertain situation. That’s what accounted for their success, in a lot of ways. But it will probably also

    account for their downt:all."


    For the moment, the iron ore remains locked inside the Simandou Mountains, and the site is still cut off from the rest of Guinea.

    "Everyone wants Simandou," Condfi told me as we sat in the palace. "It became the obsession, literally, of everybody."


    He continued to talk, in his professorial way, but a note of bewilderment crept into his voice. "Looking at the iron ore, the grade is

   world-class. The quality is world-class. Yet, in so many years, we haven’t been able to benefit from any of these tremendous

    resources." President Condfi paused. Then he murmured something, almost to himselfi "How can we be so rich and yet so poor?" ¯


    Published in theprint edition of theJu_~__8, 2013, issue.




    Patrick Radden Keefe~ a stajf writeg has been contributing to The New Yorker since 2006. His new book is "S_~.
   Nothing." A True Story_ofMurder and Memor~v in Northern Ireland."


    More:    (Prime Minister) David Cameron   (Prime Minister) Tony Blair   Africa     Billionaires     Bribes   Business   Contracts    Corruption     De Beers


    Diamonds     Dictators   Documents   Exiles   Federal Bureau of Investigation (F.B.I.)    GeorgeSoros         Guinea    Investigations   Israelis   Lawsuits


    Lawyer     Mines   Mo Ibrahim   Money     Natural Resources   Political Protests    Politics      Public Relations   Watches




https://www.newyorke r.com/magazine/2013/07/08/buried-secrets                                                                                                      20/20
